UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   May 18, 2015


                                      No. 15-1264

  IN RE: IN THE MATTER OF THE GRAND JURY EMPANELED on May 9, 2014


                                 John Doe; ABC Entity,
                                                Appellants


                              (D.N.J. No. 2-14-mc-00062)

Present: FISHER, CHAGARES and COWEN, Circuit Judges

      1. Letter Motion by Appellee to Amend Precedential Opinion.



                                                      Respectfully,
                                                      Clerk/mlr

_________________________________ORDER________________________________

The foregoing motion is granted. The caption of the Opinion and Judgment are amended
to designate the Hon. Stanley R. Chesler as the proper District Court Judge. Judge Esther
Salas was incorrectly identified as the lower court judge. As this amendment is
ministerial in nature, the filing date of the opinion and judgment shall not be altered.

                                                By the Court,

                                                s/ Robert E. Cowen
                                                    Circuit Judge

Dated: May 19, 2015

cc:
Damian P. Conforti, Esq.
Mark E. Coyne, Esq.
Nancy A. Del Pizzo, Esq.
John F. Romano, Esq.